DETAILED ACTION

This is a first Office action in response to applicant’s original disclosure filed on 6/9/2021. Claims 1-5 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, “the sides further comprises louvers” is objected to because the limitation appears to contain a typo. This objection can be overcome by reciting, “the sides further comprise  louvers”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“the sides further comprises louvers” (claim 5).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,060,289 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the reference patent are drawn to substantially the same invention, with the claims of the reference patent being slightly narrower. Thus the claims of the reference patent encompass the scope of the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the insert thatch bale” (line 10) is indefinite because the limitation lacks antecedent basis in the claim. Does applicant intend for the limitation to refer to the previously recited thatch bale? If so, this rejection can be overcome by reciting, “the  thatch bale”.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mischo (US 8122682) in view of Schapker (US 3939616).
	Claim 1, Mischo teaches a thatch panel for a thatch roof (note that “thatch panel” was treated as merely a title of the panel and that thatch is not positively required and thus not required), comprising:
a perforated louvered drainage and drying tray (10A; Fig. 32) with perforations 124 distributed over a bottom (Fig. 32), wherein a surface of the perforated louvered drainage and drying tray faces a barrier (12; Fig. 2) which overlays a roof panel (14; Fig. 2), wherein the perforated louvered drainage and drying tray and the barrier are spaced at a distance from each other allowing airflow in between the 10perforated louvered drainage and drying tray and the barrier (it is understood that feet 28, labeled in Fig. 4 and shown in Fig. 32, spaces the perforated louvered drainage and drying tray from the barrier at a distance from each other allowing airflow in between the 10perforated louvered drainage and drying tray and the barrier; col. 7, lines 8-17; Figs. 4-8 and 32), and wherein the perforated louvered drainage and drying tray is sized for receiving a thatch bale such that a surface of the insert thatch bale faces the surface of the perforated louvered drainage and drying tray (it is noted that the thatch bale is not positively recited and thus not required and that the perforated louvered drainage and drying tray is suitable for receiving a thatch bale such that a surface of the insert thatch bale faces the surface of the perforated louvered drainage and drying tray, similarly to ballast material 20; Fig. 2).
Mischo does not teach the perforated louvered drainage and drying tray comprising louvers at a bottom of 5the perforated louvered drainage and drying tray.
However, Schapker teaches a roof component comprising louvers 44 at a bottom of the component (Figs. 5-8). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating louvers at the bottom of 5the perforated louvered drainage and drying tray, with the reasonable expectation of allowing water to drain more easily as desired, since Mischo is concerned with controlling the rate of water outflow (Mischo col. 3, lines 1-7).
	Claim 2, Mischo further teaches wherein the barrier is a water 15barrier, a thermal barrier and/or a fire barrier (water barrier; it is understood that a purpose of the barrier of Mischo is to prevent water from entering the building through the roof; col. 6, lines 47-67 and col. 7, lines 1-17).
Claim 3, Mischo further teaches wherein the perforated louvered drainage and drying tray further comprises sides (sides of 18A; Fig. 32).  
Claim 4, Mischo further teaches wherein the sides of the perforated louvered drainage and drying tray have 20perforations (124; Fig. 32).  
Claim 5, Mischo and Schapker teach all the limitations of claim 1 as above. Although, Mischo teaches the sides comprising perforations, Mischo does not teach the sides comprising louvers. However, Schapker teaches a roof component comprising louvers 44 to allow water to drain therethrough (Figs. 5-8). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or alternatively substituted perforations (Mischo 124) for louvers (Schapker 44), before the time of filing, using known methods with no change in their respective functions, in order to allow water to drain more easily as desired, since Mischo is concerned with controlling the rate of water outflow (Mischo col. 3, lines 1-7). Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635